Case 7:19-mj-08703-UA Document1 Filed 09/16/19 Page 1 of 6

(pot
Approved: ( ‘ Le

LINDSEY KEENAN
Assistant United States Attorney

Before: HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

De ee mae BT0B
COMPLAINT

UNITED STATES OF AMERICA
Violation of

- Vv. - : 21 U.S.C. § 846

FERNANDO FUENTES-REYNA, : COUNTY OF OFFENSE:

WESTCHESTER
Defendant.
|

SOUTHERN DISTRICT OF NEW YORK, ss.:

John J. Kerwick, being duly sworn, deposes and says
that he is a Task Force Officer with the Drug Enforcement

Administration (“DEA”), and charges as follows:
COUNT ONE
1. From at least on or about August 23, 2019 to on

or about September 15, 2019, in the Southern District of New
York and elsewhere, FERNANDO FUENTES-REYNA, the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy
that FERNANDO FUENTES-REYNA, the defendant, would and did
possess with the intent to distribute a controlled substance, in
violation of 21 U.S.C. § 841{a) (1).

 
Case 7:19-mj-08703-UA Document1 Filed 09/16/19 Page 2 of 6

3. The controlled substance that FERNANDO FUENTES -
REYNA, the defendant, conspired to distribute and possess with
intent to distribute was 1 kilogram or more of a mixture and
substance containing a detectable amount of heroin in violation
of 21 °U.S.C. § 841(b) (1) (A).

(Title 21, United States Code, Section 846; Title 18, United
States Code, Section 2).

The bases for my knowledge and the foregoing charges
are, in part, as follows:

4. T am a Task Force Officer with the DEA, and I
have been personally invoived in the investigation of this
matter. This Affidavit is based upon my personal participation
in the investigation, my examination of reports and records, and
my conversations with other law enforcement officers and other
individuals. Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

5. In or about August 2019, a cooperating witness
(*“CW-1")1 informed me that he/she could arrange narcotics
transactions with an individual in Mexico (the “Mexican
Supplier’). Thereafter, CW-1 participated in a proffer session
with the DEA. During the proffer, CW-1 stated, in substance and
in part, that while he/she was incarcerated from 2010 to 2014
for drug offenses, he/she met an individual (the Mexican
Supplier) who had been convicted of drug crimes. During their
period of incarceration, the Mexican Supplier told CW-1 that he
was involved with importing heroin and fentanyl into the United
States from Mexico, The Mexican Supplier and CW-1 continued to
communicate after their release from prison, and, prior to CW-

 

'cw-1 pleaded guilty to one count of participating ina
conspiracy to distribute and possess with intent to distribute
five kilograms and more of cocaine and one kilogram and more of
heroin, in violation of 21 U.S.C. §§ 841(a)(1) & (b) (1) {A) and
846. CW-1 is currently awaiting sentencing. CW-1 has been
proffering with the Government in the hopes of either receiving
a lower sentence or obtaining a cooperation agreement. CW-1 has
provided additional information that has been corroborated by
other sources.

 
Case 7:19-mj-08703-UA Document 1 Filed 09/16/19 Page 3 of 6

1's 2017 arrest, the Mexican Supplier offered to supply CW-1
with controlled substances. CW-1 provided the DEA with the phone
number for the wife of the Mexican Supplier (“Supplier Number-
1”), and stated, in substance and in part, that the DEA could
contact the Mexican Supplier using that number.

6. Based on my personal investigation of this
matter, my review of recorded conversations, and my debriefing
of a confidential informant (“CI-1"),? I know, among other
things, the following:

a. In or about August 2019, the DEA provided
Supplier Number-1 to CI-1. On or about August 23, 2019, at the
direction of the DEA, CI-1 called Supplier Number-1. The cali
was recorded. A female answered the phone (“Female-1”), and CI-1
introduced himself/herself as a family member of CW-1. CI-1 then
asked to speak with the Mexican Supplier. Female-1 responded
that the Mexican Supplier was unavailable and that he would
return the call at a later time.

b. Later that evening, a male individual I
believe, based on my participation in this investigation, to be
the Mexican Supplier, called CI-1 from Supplier Number-1. The
call was recorded. CI-1 told the Mexican Supplier, in substance
and in part, that he/she was CW-1’s family member and that
he/she was looking to do “work” with the Mexican Supplier. The
Mexican Supplier responded, in substance and in part, that he
would reach out to other individuals and call CI-1 in a couple
days.

Cc. A few days later, on or about August 29,
2019, Female-1 contacted CI-1 from Supplier Number-1. Female-1
stated, in substance and in part, that she could provide CI-1
with “Chinese Food” and “White Paint.” Based on my training and
experience, I know that “Chinese Food” is commonly used as slang
for fentanyl, and “White Paint” is commonly used as slang for
cocaine. CI-1 responded to Female-1 that he/she was interested
as long as the quality was good. Female-1 stated that she would
pass on the message, and told CI-1 that she would pass CI-1 her
husband's phone number.

 

2 CT-1 has been cooperating with the DEA since 2000. Cl-1 has no
arrest record. CI-1 has indicated that he is willing to testify
and is cooperating for financial compensation. CI-1 has provided
information in prior investigations and has proven reliable.

3

 

 
Case 7:19-mj-08703-UA Document1 Filed 09/16/19 Page 4 of 6

ad. Later the same day, CI-1 received a text
message from Supplier Number-1 containing the phone number for
an individual identified in part as “My Love” (“Supplier Number-
ay,
7. Based on my participation in this investigation,

my review of recorded calls, my conversations with CI-1 and
other law enforcement officers who participated in this

investigation, I have learned the following about a proposed
narcotics transaction between the Mexican Supplier and CI-1:

a. On or about September 15, 2019, CI-1
received a call from a male CI-1 believes to be the Mexican
Supplier, who was using Supplier Number-1. The call was
recorded. The Mexican Supplier stated, in substance’ and in part,
that if CI-1 was available, he could introduce CI-1 to a Mexican
contact in the Bronx, New York, who could provide a kilogram of
a “nice and pure” substance at $45,000 a kilogram.

b. Thereafter, the Mexican Supplier sent CI-la
text message including a phone number ending in 6691 (the “6691
Phone”). The Mexican Supplier instructed CI-1, in substance and

in part, to contact the 6691 Phone and state that he was calling
“por primo de parte granjero.”

Cc. CI-1 contacted the 6691 Phone, introduced
himself/herself as the Mexican Supplier instructed, and advised
the individual using the 6691 Phone that he/she was in Yonkers,
New York, and asked the individual using the 6691 Phone to meet
him/her in Yonkers. The individual using the 6691 Phone stated
that he did not have a car, and would meet CI-1 in Brooklyn, New
York.

d. At approximately 6:09 p.m., on September 15,
2019, the individual using the 6691 Phone sent CI-1 an address
on 5th Avenue, in Brooklyn (the “5th Avenue Address”).

e. Later that evening, law enforcement
transported CI-1 to Brooklyn. Upon arrival, CI-1 contacted the
6691 Phone. The individual using the 6691 Phone advised CI-1
that CI-1 would meet with “a guero” wearing a backpack. Based
on my training and experience, and participation in this
investigation, I believe a “quero” is a reference to a light-
skinned person.

 
Case 7:19-mj-08703-UA Document1 Filed 09/16/19 Page 5 of 6

£. Shortly thereafter, CI-1 received a call
from a number ending in 8487 (the “8487 Phone”). The individual
using the 8487 Phone stated in substance and in part that he did
not want to keep waiting, and asked where CI-1 was.

g. CI-1 exited the law-enforcement vehicle and
walked to the corner near the 5th Avenue address, where he was
met by a light skinned man, later identified as FERNANDO
FUENTES-REYNA, the defendant. FUENTES-REYNA was wearing a
backpack. I observed CI-1 and FUENTES-REYNA engage in a hand to
hand transaction.

h. CI-1 returned to the law enforcement vehicle
and turned over a substance wrapped in saran wrap that he/she
had obtained from FERNANDO FUENTES-REYNA, the defendant. The
substance field-tested positive for the presence of heroin.

i. CI-1 then called the Mexican Supplier, on
Supplier Number-2, and stated in substance and in part, that the
sample was good and strong, and he/she would take the kilogram.
The call was recorded. The Mexican Supplier responded, in
Substance and in part, that he would make a call.

j. CI-1 then called the 6691 Phone and stated,
in substance and in part, that the quality was good and he/she
wanted to complete the transaction.

k, At approximately 9:45 p.m., CI-1 received a
text message from the 6691 Phone, containing another address on
West 8th Street in Brooklyn, New York (the “West 8th Street
Address”).

1. Law enforcement transported CI-1 to the West
8th Street Address. Upon arrival, CI-1 contacted the 8487 Phone
and stated in substance and in part that he/she was nearby the
West 8th Street Address. The user of the 8487 Phone responded,
in substance and in part, that he was four minutes away.

m. CI-1 walked to the corner near the West 8th
Street Address. I observed as FERNANDO FUENTES-REYNA, the
defendant, approached CI-1. FUENTES-REYNA was wearing a
backpack.

n. Law enforcement approached FUENTES-REYNA and
identified themselves. A search of FUENTES-REYNA’s backpack
revealed approximately a kilogram of a compressed, gray
substance stored in cardboard box. The substance weighed

 

 

 
Case 7:19-mj-08703-UA Document1 Filed 09/16/19 Page 6 of 6

approximately 1012 grams, and
presence of heroin.

field-tested positive for the

WHEREFORE, deponent prays that FERNANDO FUENTES-REYNA,

the defendant, be imprisoned,

Sworn to before me this
16th day of September, 2019

ran “3 em Oye .
os Pitt gat d, PAS eo LFF ae ie Py

or bailed, as the case may be.

Lale-

John &Kerwick
Task Force Officer
Drug Enforcement Administration

 

HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 
